Case 1:20-cv-07649-NLH-KMW Document 25 Filed 04/13/21 Page 1 of 3 PageID: 127



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
SHAWN ARCHIE,                  :
                               :
          Plaintiff,           :    Civ. No. 20-7649 (NLH) (KMW)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
RICHARD T. SMITH, et al.,      :
                               :
          Defendants.          :
______________________________:

APPEARANCE:

Shawn Archie
000974313G
Southern State Correctional Facility
4295 Route 47
Delmont, NJ 08314

HILLMAN, District Judge

      WHEREAS, Plaintiff Shawn Archie filed a complaint under 42

U.S.C. § 1983 seeking damages for defamation and violation of

his medical privacy as well as a court order requiring him to be

tested for COVID-19, see ECF No. 1; and

      WHEREAS, the Court dismissed the complaint without

prejudice on November 25, 2020 for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii), ECF No. 14; and

      WHEREAS, the Court’s order permitted Plaintiff to submit an

amended complaint, id.; and

      WHEREAS, the Court received a set of documents on January

21, 2021 with a cover letter stating “[h]ere is another law suit
Case 1:20-cv-07649-NLH-KMW Document 25 Filed 04/13/21 Page 2 of 3 PageID: 128



that needs to be filed with the courts of New Jersey.”           ECF No.

19; and

      WHEREAS, a letter from Plaintiff asked the Court to permit

the enclosed complaint to proceed, id. at 3; and

      WHEREAS, the enclosed complaint concerned the responses of

Southern State Correctional Facility and the Central Reception

and Assignment Facility to the COVID-19 pandemic, id. at 5-24.

It did not concern Plaintiff’s defamation and violation of

medical privacy claims or the same defendants; and

      WHEREAS, the Court ordered the Clerk to create a new civil

action from these documents because the proposed complaint was

an entirely new complaint rather than an amended complaint

addressing the deficiencies identified by the Court on November

25, 2020, ECF No. 20; and

      WHEREAS, the Clerk created Civil Action 21-1095 with the

documents that were filed on January 21, 2021, see Archie v.

Chetirkin, No. 21-1095 (D.N.J. filed Jan. 21, 2021); and

      WHEREAS, Plaintiff wrote to the Court in this action asking

why this matter was closed and for the new case number, ECF No.

24.   He also asks the Court to appoint him an attorney, id.; and

      WHEREAS, Plaintiff’s complaint regarding the alleged

defamation and invasion of medical privacy was dismissed with

leave to amend on November 25, 2020, ECF No. 14; and




                                     2
Case 1:20-cv-07649-NLH-KMW Document 25 Filed 04/13/21 Page 3 of 3 PageID: 129



      WHEREAS, the documents submitted by Plaintiff in January

2021 were separated into a new civil action, Archie v.

Chetirkin, No. 21-1095, because the claims were not related to

the claims raised in the original complaint.          As of the date of

this Order, the Court has not received a proposed amended

complaint on Plaintiff’s defamation and invasion of medical

privacy claims; and

      WHEREAS, in the interests of justice, the Court will grant

a final extension of time, see ECF No. 18, for Plaintiff to

submit a proposed amended complaint before dismissing this

action with prejudice; and

      WHEREAS, Plaintiff may move for the appointment of counsel

in the event he elects to submit a proposed amended complaint,

      THEREFORE, IT IS on this       13th       day of April, 2021

      ORDERED that Plaintiff may submit a proposed amended

complaint by June 14, 2021; and it is finally

      ORDERED that the Clerk shall send Plaintiff a copy of this

Order by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     3
